Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MIYAGAWA JP2003097694.

Regarding claim 1, Miyagawa teach a shift range control device for a shift range switching system (Fig. 1) that includes a motor (M1, M2) and a motor rotational angle sensor (item 35), the motor having a plurality of winding sets (see connection from motor driver 1 and 2 to motor 1 and 2), the motor rotational angle sensor configured to detect rotation of the motor (Para. 0002), the shift range control device comprising:
a plurality of controllers (CPU1, CPU2) configured to control switching of a shift range (item 30) by controlling drive of the motor, wherein each of the controllers is provided to corresponding one of the winding sets (Para.0023), each of the controllers includes: 
a motor angle calculator (item 20) configured to acquire a motor rotational angle signal (item 35) from the motor rotational angle sensor (item 35) and calculate a motor angle (Para. 0008); and 
a drive controller (item 21/22) configured to control drive of the motor by controlling a current supply to the corresponding one of the winding sets to make the motor angle become a target rotational angle corresponding to a target shift range (Para.  0023…the main driver 21 that supplies the drive voltage calculated by the main and sub CPUs 21a and 22a to the main motor 31.), and 
when the motor rotational angle (item 35) signal is in fault, the drive controller in each of the controllers drives the motor by sequentially switching a current-supplied phase for each predetermined period without using the motor rotational angle signal. (Para. 0023)

Regarding claim 2, Miyagawa teach the shift range control device according to claim 1, wherein the shift range switching system further includes a plurality of output shaft sensors (item 34a, 34b) each of which is configured to detect a rotational position of an output shaft to which the rotation of the motor is transmitted (Para. 0031), each of the controllers further includes an output shaft signal processor (item 20) configured to acquire the output shaft signals from the output shaft sensors and determine, based on the output shaft signals, a calculation output shaft signal[[s]] having a same value between the controllers, (See connection between shaft signals at items 34a, and 34b and shift control unit 20) and-2-KAMIOAtty Docket No.: RYM-2018-4287 Appl. No. 17/027,435the drive controller in each of the controllers is further configured to calculate the target rotational angle using the calculation output shaft signal. (Para. 0023)

Regarding claim 3, Miyagawa teach the shift range control device according to claim 1, wherein when the motor angle and the target rotational angle do not match and the motor angle does not change over a fault determination time during shift range switching, each of the controllers determines that the motor rotational angle signal is in fault. (Para. 0023)

Regarding claim 4, Miyagawa teach a shift range control device for a shift range switching system (Fig. 1) that includes a motor (M1, M2) and a motor rotational angle sensor (item 35), the motor having a plurality of winding sets (see connection from motor driver 1 and 2 to motor 1 and 2), the motor rotational angle sensor configured to detect rotation of the motor (Para. 0002), the shift range control device comprising: 
a plurality of controllers (CPU1, CPU2) configured to control switching of a shift range by controlling drive of the motor, wherein each of the controllers is provided to corresponding one of the winding sets, (Para.0023) 
each of the controllers includes a processor and a memory (See CPU21a and CPU22a), the memory stores instructions configured to, when executed by the processor, cause the processor to: 
acquire a motor rotational angle signal (item 35) from the motor rotational angle sensor and calculate a motor angle (Para. 0008); 
control drive of the motor by controlling a current supply to the corresponding one of the winding sets to make the motor angle become a target rotational angle corresponding to a target shift range (Para.  0023…the main driver 21 that supplies the drive voltage calculated by the main and sub CPUs 21a and 22a to the main motor 31.); and 
drive the motor by sequentially switching a current-supplied phase for each predetermined period without using the motor rotational angle signal when the motor rotational angle signal is in fault. (Para. 0023)

Regarding claim 5, Miyagawa teach the shift range control device according to claim 4, wherein the shift range switching system further includes a plurality of output shaft sensors (item 34a, 34b) each of which is configured to detect a rotational position of an output shaft to which the rotation of the motor is transmitted (Para. 0031), the instructions stored in the memory are further configured to, when executed by the processor, cause the processor to: acquire the output shaft signals from the output shaft sensors and determine, based on the output shaft signals, a calculation output shaft signal having a same value between the controllers (See connection between shaft signals at items 34a, and 34b and shift control unit 20); and calculate the target rotational angle using the calculation output shaft signal. (Para. 0023)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/            Examiner, Art Unit 2846          


                                                                                                                                                                                  /MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846